Citation Nr: 0611468	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-11 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 2000.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefit sought 
on appeal.  
FINDING OF FACT

The veteran's migraine headaches have not been shown to be 
both prostrating and averaging in frequency of one in two 
months over the last several months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for migraine 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.124a , Diagnostic Code (DC) 
8100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

A rating decision of April 2002 granted service connection 
for migraine headaches and assigned a noncompensable rating, 
effective November 1, 2001, pursuant to diagnostic code (DC) 
8100.  Under DC 8100, a 10 percent evaluation is assigned for 
migraine headaches manifested by characteristic prostrating 
attacks that average one in two months over the last several 
months.  A 30 percent evaluation is assigned if the migraine 
headaches, manifested by characteristic prostrating attacks, 
average one a month over the last several months.  

The RO found the noncompensable rating was appropriate 
because the medical evidence had not shown the headaches 
occurred with the frequency required for the 10 percent 
evaluation, one in two months over the last several months.  
The RO additionally seemed to find that the headaches were 
not prostrating.  In reaching these conclusions, the RO 
relied on the veteran's failure to identify precipitating or 
alleviating factors, a lack of nausea and vomiting, and a 
lack of specificity as to frequency.

The veteran essentially contends he is entitled to an initial 
compensable rating evaluation because the noncompensable 
rating currently assigned does not accurately reflect the 
severity of the disability or the pain associated therewith.  
He describes his migraine headaches as chronic to severe, 
unstable, and frequent.  As of the date of his Notice of 
Disagreement in July 2002, he reported he experiences 
migraine headaches three times per month, not counting 
partial episodes, and states this is an improvement over past 
years due to his receipt of injections at the Selma Neurology 
and Pain Clinic.  Characteristics of his migraine headaches 
include a numb feeling of the brain, impairment of cognitive 
abilities, confusion, nervousness, tremors, and a racing 
heart.

The Board finds this symptomatology is well documented in the 
medical evidence. The requirement for a 10 percent evaluation 
under DC 8100 as to frequency is an average of one in two 
months over the last several months.  The veteran meets this 
because he experiences three per month.  In fact, according 
to his self-reports, the requirement for a 30 percent 
evaluation under DC 8100 as to frequency, an average of one a 
month over the last several months, has been met as well.  

However, in order to establish an initial compensable rating 
of 10 percent under DC 8100 it must be shown that the 
migraine headaches are prostrating, or disabling.  While the 
veteran subjectively construes his migraine headaches as 
disabling, his documented symptomatology does not rise to the 
level of prostrating.  There is no evidence that he has 
missed any time from work or that the episodes have, in any 
way, affected his ability to earn a living.  In a September 
2001 VA examination the veteran reported his migraine 
episodes left him "somewhat" incapacitated.  In his July 
2002 Notice of Disagreement, he states he can hardly think or 
perform work when experiencing an episode, but he does not 
claim to be incapacitated or disabled by the headache.  In a 
May 2003 VA examination the veteran reported he was not 
noticing significant disability or missing work as a result 
of his condition.  Given the lack of any documented 
absenteeism from work, the Board finds this evidence is 
against the veteran's claim and that a compensable rating is 
not warranted. 

In reaching these conclusions, the Board observes that the 
veteran has appealed the initial evaluation assigned, and as 
such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present. See Fenderson v. West, 12 
Vet. App. 119 (1999).  While the requirements of Fenderson 
have been considered, the evidence of record shows that the 
prostration of the veteran's migraine headaches has been 
consistent during the appeal period.  The Board finds that a 
compensable rating under DC 8100 is not warranted for the 
veteran's functional loss, pain, and weakness resulting from 
his disability.  

Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2003, November 2003, and March 
2006.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 
3, 2006).  The Board notes that the veteran has not expressed 
any contentions regarding the effective date assigned by the 
RO. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and has been informed of 
the evidence considered, the pertinent laws and regulations, 
and the rationale for the decision reached in denying the 
claim.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  


ORDER

An initial compensable rating for migraine headaches is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


